DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that 324 and 804 both use 2 mold inserts to create the cavity and that Hujik does not cure this deficiency. 324 teaches the method of using mold inserts to make footwear and 804 teaches making removable mold inserts that have highly detailed mold surfaces based on anatomical features; in combination, the examiner has suggested that one of ordinary skill in the art would clearly be motivated to make footwear using 804 as feet would constitute an anatomical feature. Furthermore, the use of only a single mold with a base plate was taught by the combination with Calvano and Hujik, Calvano demonstrated that multiple articles of footwear (right and left) could be produced with a single mold insert [0020, 0023, 0030, Abstract, Fig 2] and Hujik demonstrates the ability to make footwear using an entirely planar surface combined with the mold cavity. Given that both these features improve the efficiency of the process (use of only a singular built mold insert as opposed to 2, a simple planar surface requiring minimal machining) and had demonstrated success at creating footwear, the product 324 is concerned with, one of ordinary skill in the art would have a reasonable expectation of success when combining these references. Examiner has withdrawn rejection in view of Antonyshyn due to filing date.
Claim Rejections - 35 USC §103                                                                                                                                                                                                      
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 8, 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2,572,324 (324) in view of DE 100 25 804 (804), both of record by applicant, Calvano (US 2007/0193068) and Hujik (US 4440377).
Claims 2, 5, 8, 9,12: 324 teaches a method of manufacturing a wearable article [shoe or shoe parts like sole etc., Abs], comprising: [providing] a prefabricated mold insert comprising a second shape [removable contoured/conformed/conforming mold part(s) such as G, H, K, C, at least/for example, inserted into mold, connected to and exchangeable/removable from the mold bases/covers A or B, Abs, Figs 6-11, pg 1, pp/paral, pg 2, ppl, pp3]; inserting the mold insert comprising a second shape into a mold aperture comprising a first shape (the empty cavities of mold), wherein the mold is comprised of top and bottom plates [Figs 6-11, where parts such as G, H, K, C, at least are placed into mold base or cover parts A or B]; with the mold insert inserted into the mold, inserting moldable material [such as by injection or compression molding, pi, ppl, inherently uses moldable material] into a cavity defined by the mold insert which has a front and rear portions 2 sidewalls and bottom portion[removable mold parts, see molds and removable/exchangeable conformed/contoured parts with cavities in Figs, used for molding the desired shoe parts, Fig 11]; with the mold insert inserted into the mold, molding the moldable material to produce the wearable article [shoe and/or shoe part], wherein the wearable article is formed of the moldable material [understood and very well known; additionally, pgl, ppl, the injection or compression moldable/molded material]; and removing the wearable article from the mold [eventually carried out for the article to be worn], 324 teaches aperture surrounds the perimeter of the mold (the cavity of A) configured to engage a mold insert with the aperture having a first shape and the mold insert having a different 2nd shape (31) that forms the article [Fig 11].
324 is silent to the removable mold part (insert) forming technique, and therefore does not teach forming/fabricating the insert using a technique selected from the group consisting of: laser sintering, fused deposition modeling, and stereolithography. However, 804 teaches use of a universal tool [mold] for the production of profiled bodies, the outer shape of which is determined on the basis of a 3D CAD data model produced by rapid prototyping, in order to produce a variety of a large number of profiled/contoured bodies in high quality similar to the optically scanned original [0001, 0006, 0007] for mass production [0005, 0010] (which would save time and money) for use in processes like at least injection molding (with 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 324 with 804 and to use the process of 804 in order to produce contoured mold inserts made by scanning an object, including applying the above teaching to possibly a foot for molding part of a shoe, using removable mold inserts, and forming/fabricating said insert using a laser sintering technique of rapid prototyping, in order to produce a variety of a large number of profiled/contoured bodies of good quality similar in shape to the optically scanned original, for mass production which would save time and money in molding processes. 
324 demonstrates that the mold insert can be inserted into either the top plate of the bottom plate [Fig 6, 7], but does not explicitly state using only a single mold insert 
Calvano teaches a method of footwear molding wherein the mold insert forms the cavity of multiple recesses such that both right and left footwear pieces can be produced simultaneously [0020, 0023, 0030, Fig 2, Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and had the single mold insert defines the cavities of 2 disconnected cavities, as suggested by Calvano, in order to form right and left footwear pieces can be produced simultaneously. 
As the primary reference demonstrated success with using an insert in both the top and the bottom plate and Calvano demonstrated that the molding can be accomplished with only a single insert, one of ordinary skill in the art would have presumed success at using only a single 
324 describes injection molding, which, without further detail, would presumably inject the molding material in a single step. 
Hujik teaches method of making a footwear sole through injection molding where the material is added in only 1 step [Abstract, col 2 line 33-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and inserted the molding material in a single step, as suggested by Hujik, as this method had proven successful at forming a footwear sole.
324 does not disclose a planar bottom plate that forms part of the cavity that forms the footwear. 
Hujik teaches method of making footwear through injection molding [Abstract], wherein the bottom plate (27) opposite the cavity (33) formed by a top mold is entirely planar [Col 2 line 19-31, Abstract Fig 4, 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and used a plate opposite the cavity that is entirely planar, as suggested by Hujik, as this configuration had proven effective at molding footwear.
324 does not explicitly state that the top plate is operably connected the bottom plate via a hinge.
Hujik teaches method of making footwear through injection molding [Abstract], wherein the bottom plate (27) is connected to a top plate though a hinge [col 2 line 24-27, col 3 line 9-15, claim 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and made the plates be connected by a hinge, as suggested by Hujik, as this configuration had proven effective at molding footwear and connecting the mold.
Claims 10-11 (depend upon 2): 324 in view of 804 render the invention obvious as set forth above, and 804 teaches injection molding at pressures of 70-100 bar [99 atm, or 1450 psi] and temperatures of up to 250 C, which at least overlaps the claimed range [of 300-350.degree. F. (-149 —176 C)], which the examiner considers includes the removable mold insert part. 324 in view of 804 do not  However, the necessary temperature and pressure and weight capabilities would have been related to the type of molding as well as the material and objects being molded, as far as process parameters required. One would have chosen the mold and insert materials (where as set forth above such would be laser sintered), as well as pressures/weight tonnage tolerance, depending on the type of molding and the material and objects being molded, as far as process parameters required, as is deemed well known in the art, as 324 and 804 would have done for their particular molding. Identifying “record evidence of a teaching, suggestion, or motivation to combine references because “[omission of a relevant factor required by precedent is both legal error and arbitrary agency action.” However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed.Cir. 2006)], we explained that use of common sense does not require a “specific hint or suggestion in a particular reference,” only a reasoned explanation that avoids conclusory generalizations. MPEP 2141. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at 421,82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”ld. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”ld. at 418, 82 USPQ2dat 1396. MPEP 2141 L 2141.03.
Additionally or alternatively, such capabilities are a result of the process and materials so claimed and taught by the prior art thus far.
Claims 3, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 324 in view of 804, Calvano (US 2007/0193068) and Hujik (US 4440377) as applied to claim 2 previously, in view of Siedenstrang et al (US 4,288,399).
Claims 3-4
However, Siedenstrang et al teach molding materials of thermoplastic compositions [1:57] including rubbers [3:28] and pvc (polyvinyl chloride) containing materials [Abs, 2:51,3:23-24] into articles including shoe parts and watch bands [2:31].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 324 in view of 804 with Siedenstrang and to use appropriate molding materials to form the chosen molded articles, like watch bands or shoe/shoe parts.
The examiner notes that as claimed due to the open claim language, other materials are not excluded from materials being molded, including mixtures.
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 324 in view of 804, Calvano (US 2007/0193068) and Hujik (US 4440377) as applied to claim 12 previously, further in view of CN 1850 396 (396) .
Claims 13-15. 324 in view of 804 render the invention obvious as set forth above, and appears to imply by the CAD process description in conjunction with the 3D manufacturing of the object or mold insert: creating a virtual design of a mold insert (by creation of the CAD file based on the scan) configured to mold the article, then based on the results of the scan performed, saving the virtual design in a data file, and wherein the fabricating uses the data file for creating the mold insert (3D mold removable insert is created by SLS based on CAD file data from scan) as set forth above, where the examiner considers that it is assumed that the data is saved to a file such as .STL for example, so that the output data file of the desired virtual tool insert part can be used to program or control of the generation of the tool insert part by the following methods as is deemed well known in the art.
Although 324 in view of 804 appear to imply the instant limitations, it is not clear that 324 in view of 804 teach or render obvious specifically further comprising creating a virtual design of a mold insert configured to mold the wearable article based on the results of the scan performed; further comprising saving the virtual design in a data file; and wherein the fabricating uses the data file for creating the mold insert. However, 396 teaches forming mold inserts with a conforming (cooling, use) channel for at least injection molding via laser sintering in order to form said inserts quickly and accurately [Abs], saving time, money and improving quality [pg 2, para 2 (not the one sentence at the top)]. The process includes optically obtaining the contour surface of the mold insert cavity, CAD software is used to design a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 324 in view of 804 with 396 and to form/fabricate the insert for making/molding the article using laser sintering in order to form said inserts quickly and accurately with respect to the desired object/article, saving time and money, and to do so by creating a virtual design of a removable mold insert configured to mold the wearable article based on the results of the scan performed; further comprising saving the virtual design in a data file; and wherein the fabricating uses the data file for creating the mold insert, where 396’s process includes optically obtaining the contour of the desired object surface, CAD software is used to design the desired measured or scanned surface shape/contour, with the graphic output saved into stl format through 3D modeling software (like Pro-E), the stl file is input into the computer of the SLS laser sintering system, and an object is formed by SLS (selective laser sintering), where doing such allows forming said inserts quickly and accurately which is also saving time, money and improving quality.
Claims 16, 17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2,572,324 (324) in view of DE 100 25 804 (804) and further in view of CN 1850 396 (396), Calvano (US 2007/0193068) and Hujik (US 4440377).
Claims 16,17,19: 324 teaches a method of manufacturing a wearable article [shoe or shoe parts like sole etc., Abs], comprising: [providing] a prefabricated mold insert [removable contoured/conformed/conforming mold part(s) such as G, H, K, C, at least/for example, inserted into mold, connected to and exchangeable/removable from the mold bases/covers A or B, Abs, Figs 6-11, pg 1, pp/paral, pg 2, ppl, pp3]; inserting the mold insert into a mold wherein the mold is comprised of top and bottom plates [Figs 6-11, where parts such as G, H, K, C, at least are placed into mold base or cover parts A or B]; with the mold insert comprising rear and front portions inserted into the mold, inserting moldable material [such as by injection or compression molding, pi, ppl, inherently uses moldable material] into a cavity defined at least in part by the mold insert having a front portion, a rear portion, bottom portion, and sidewalls [removable mold parts, see molds and removable/exchangeable  with the mold insert inserted into the mold, molding the moldable material to produce the wearable article [shoe and/or shoe part], wherein the wearable article is formed of the moldable material [understood and very well known; additionally, pgl, ppl, the injection or compression moldable/molded material]; and removing the wearable article from the mold [eventually carried out for the article to be worn]. 324 teaches aperture surrounding the perimeter of the mold insert (the cavity of A) configured to engage a mold insert with the aperture having a first shape and the mold insert having a different 2nd shape (31) that forms the article [Fig 11]. The examiner considers that the mold and insert would be heated during the molding, since flowability and moldability of the material is necessary for forming the contoured molded article. Additionally, see below.
324 is silent to the removable mold part (insert) forming technique, and therefore does not teach forming/fabricating the insert using a technique selected from the group consisting of: laser sintering, fused deposition modeling, and stereolithography, or performing a scan of a body part of a user on which the wearable article will be worn; creating a virtual design of a mold insert configured to mold the wearable article, based on the results of the scan performed; and saving the virtual design in a data file.
However, 804 teaches use of a universal tool [mold] for the production of profiled bodies, the outer shape of which is determined on the basis of a 3D CAD data model produced by rapid prototyping, in order to produce a variety of a large number of profiled/contoured bodies in high quality similar to the optically scanned original [0001, 0006, 0007] for mass production [0005, 0010] (which would save time and money) for use in processes like at least injection molding (with foam), such as in a tool/mold with runner 3 arranged in the removable tool parts [inserts - appears to be part 1, Fig 1 at least, Abs, 0008-0009, 0019]. In the process, data is obtained for the contour of the object by optical data recording with digitizing and lasers (like a scan), including those which are safe for human skin and eyes [0011], such as if one were to scan the head or face of a person to make a reproduction of such head and face [see Figs with head/face shape used as an example, or other body parts, 0010]. The data is acquired to produce a virtual design as a 3D data model (digital data), deriving the negatives of the 3D model, and using the negatives to form the output data of a virtual design for forming the tool/mold inserts to be generated for the molding of the desired objects (that were optically scanned for shape/contour): The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 324 with 804 and to use the process of 804 in order to produce contoured mold inserts made by scanning an object, including applying the above teaching to possibly a foot for molding part of a shoe, using removable mold inserts, and forming/fabricating said insert using a laser sintering technique of rapid prototyping, in order to produce a variety of a large number of profiled/contoured bodies of good quality similar in shape to the optically scanned original, for mass production which would save time and money in molding processes.
324 in view of 804 appears to imply by the scanning of the object and CAD process description in conjunction with the 3D manufacturing of the object or mold insert: creating a virtual design of a mold insert (by creation of the CAD file based on the scan) configured to mold the article, then based on the results of the scan performed, saving the virtual design in a data file, and wherein the fabricating uses the data file for creating the mold insert (3D mold removable insert is created by SLS based on CAD file data from scan) as set forth above, where the examiner considers that it is assumed that the data is saved to a file such as .STL for example, so that the output data file of the desired virtual tool insert part can be used to program or control of the generation of the tool insert part by the following methods as is deemed well known in the art.
Although 324 in view of 804 appear to imply the instant limitations, it is not clear that 324 in view of 804 teach or render obvious specifically further comprising creating a virtual design of a mold insert configured to mold the wearable article, based on the results of the scan performed, further comprising saving the virtual design in a data file, and wherein the fabricating uses the data file for creating the mold insert. However, 396 teaches forming mold inserts [with a conforming (cooling, use) channel] for at least injection molding via laser sintering in order to form said inserts quickly and accurately [Abs], saving time, money and improving quality [pg 2, para 2 (not the one sentence at the top)]. The process includes optically obtaining the contour surface of the mold insert cavity, CAD software is used to design a (cooling, use) flow path that changes with the shape of the cavity with the graphic output into stl format 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 324 in view of 804 with 396 and to form/fabricate the insert for making/molding the article using laser sintering in order to form said inserts quickly and accurately with respect to the desired object/article, saving time and money, and to do so by creating a virtual design of a removable mold insert configured to mold the wearable article based on the results of the scan performed; further comprising saving the virtual design in a data file; and wherein the fabricating uses the data file for creating the mold insert, where 396’s process includes optically obtaining the contour of the desired object surface, CAD software is used to design the desired measured or scanned surface shape/contour, with the graphic output saved into stl format through 3D modeling software (like Pro-E), the stl file is input into the computer of the SLS laser sintering system, and an object is formed by SLS (selective laser sintering), where doing such allows forming said inserts quickly and accurately which is also saving time, money and improving quality.
324 demonstrates that the mold insert can be inserted into either the top plate of the bottom plate [Fig 6, 7], but does not explicitly state using only a single mold insert.
Calvano teaches a method of footwear molding wherein the mold insert forms the cavity of multiple recesses such that both right and left footwear pieces can be produced simultaneously [0020, 0023, 0030, Fig 2, Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and had the single mold insert defines the cavities of 2 disconnected cavities, as suggested by Calvano, in order to form right and left footwear pieces can be produced simultaneously. 
As the primary reference demonstrated success with using an insert in both the top and the bottom plate and Calvano demonstrated that the molding can be accomplished with only a single insert, one of ordinary skill in the art would have presumed success at using only a single insert in either one of the top plate or bottom plate. Furthermore, depending on the orientation of the user (ie flipping the molding apparatus upside down) Calvano discloses using the mold insert in only the top plate. 
324 describes injection molding, which, without further detail, would presumably inject the molding material in a single step. 
Hujik teaches method of making a footwear sole through injection molding where the material is added in only 1 step [Abstract, col 2 line 33-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and inserted the molding material in a single step, as suggested by Hujik, as this method had proven successful at forming a footwear sole.
324 does not disclose a planar bottom plate that forms part of the cavity that forms the footwear. 
Hujik teaches method of making footwear through injection molding [Abstract], wherein the bottom plate (27) opposite the cavity (33) formed by a top mold is entirely planar [Col 2 line 19-31, Abstract Fig 4, 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and used a plate opposite the cavity that is entirely planar, as suggested by Hujik, as this configuration had proven effective at molding footwear.
324 does not explicitly state that the top plate is operably connected the bottom plate via a hinge.
Hujik teaches method of making footwear through injection molding [Abstract], wherein the bottom plate (27) is connected to a top plate though a hinge [col 2 line 24-27, col 3 line 9-15, claim 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and made the plates be connected by a hinge, as suggested by Hujik, as this configuration had proven effective at molding footwear and connecting the mold.
Claims 18 and 23 are rejected-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2,572,324 (324) in view of DE 100 25 804 (804), Calvano (US 2007/0193068), Hujik (US 4440377), and CN 1850 396 (396) as applied to claim 17, and further in view of Liu et al (US 2008/0277837) of record by applicant.
As to claims 18 and 23, 324 in view of 804 and 396 render the invention of claim 17 obvious, including heating, and wherein the fabricating the mold insert includes forming air or fluid flow channels in the mold laser sintered mold insert [in 396].
The above combination does not teach wherein the heating the mold insert includes moving heated air or heated fluid throughout the air or fluid flow channels in the mold insert. However, Liu et al teaches a fluid permeable mold and mold segments formed by solid free form fabrication [0032, 0033] that has and uses vents/channels (heating elements) for flowing heating fluid like steam to heat the mold and moldable material [0002, 0042],
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of 324 in view of 804 and 396 with those of Liu et al and to use channels or vents (ie heating elements) in a mold or mold part as a way to heat (or cool) it.
Claims 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR 2,572,324 (324) in view of DE 100 25 804 (804), both of record by applicant Hujik (US 4440377) Calvano (US 2007/0193068).
Claim 20. 324 teaches a method of manufacturing a wearable article [shoe or shoe parts like sole etc., Abs], comprising: [providing] a prefabricated mold insert [removable contoured/conformed/conforming mold part(s) such as G, H, K, C, at least/for example, inserted into mold, connected to and exchangeable/removable from the mold bases/covers A or B, Abs, Figs 6-11, pg 1, pp/paral, pg 2, ppl, pp3]; removably engaging the mold insert in an aperture or opening [cavity] defined in a mold carrier or plate of a mold [mold base such as part A and/or B]; with the mold insert engaged in the aperture or opening defined in the mold carrier or plate of a mold, inserting the mold insert into a mold wherein the mold is comprised of top and bottom plates [Figs 6-11, where parts such as G, H, K, C, at least are placed into mold base or cover parts A or B]; with the mold insert inserted into the mold, inserting moldable material [such as by injection or compression molding, pi, ppl, inherently uses moldable material] into a cavity defined at least in part by the mold insert having a front portion, a rear portion, bottom portion, and sidewalls [removable mold parts, see molds and removable/exchangeable conformed/contoured parts with cavities in Figs, used for molding the desired shoe parts, Fig 11]; with the mold insert inserted into the mold, molding the moldable material to produce the wearable article [shoe and/or shoe part], wherein the wearable article is formed of the moldable material [understood and very well known; additionally, pgl, ppl, the injection or compression moldable/molded material]; and removing the wearable article from the mold [eventually carried out for the article to be worn], 324 teaches aperture nd shape (31) that forms the article [Fig 11].
324 is silent to the removable mold part (insert) forming technique, and therefore does not teach forming/fabricating the insert using a technique selected from the group consisting of: laser sintering, fused deposition modeling, and stereolithography.
However, 804 teaches use of a universal tool [mold] for the production of profiled bodies, the outer shape of which is determined on the basis of a 3D CAD data model produced by rapid prototyping, in order to produce a variety of a large number of profiled/contoured bodies in high quality similar to the optically scanned original [0001, 0006, 0007] for mass production [0005, 0010] (which would save time and money) for use in processes like at least injection molding (with foam), such as in a tool/mold with runner 3 arranged in the removable tool parts [inserts - appears to be part 1, Fig 1 at least, Abs, 0008-0009, 0019]. In the process, data is obtained for the contour of the object by optical data recording with digitizing and lasers (like a scan), including those which are safe for human skin and eyes [0011], such as if one were to scan the head or face of a person to make a reproduction of such head and face [see Figs with head/face shape used as an example, or other body parts, 0010]. The data is acquired to produce a virtual design as a 3D data model (digital data), deriving the negatives of the 3D model, and using the negatives to form the output data of a virtual design for forming the tool/mold inserts to be generated for the molding of the desired objects (that were optically scanned for shape/contour),: The generation of the master tool/mold inserts (changeable tool parts) is done by techniques such as laser sintering (SLS, DMLS), stereolithography (STL), and others [0012],
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 324 with 804 and to use the process of 804 in order to produce contoured mold inserts made by scanning an object, including applying the above teaching to possibly a foot for molding part of a shoe, using removable mold inserts, and forming/fabricating said insert using a laser sintering technique of rapid prototyping, in order to produce a variety of a large number of profiled/contoured bodies of good quality similar in shape to the optically scanned original, for mass production which would save time and money in molding processes.
324 describes injection molding, which, without further detail, would presumably inject the molding material in a single step. 
Hujik teaches method of making a footwear sole through injection molding where the material is added in only 1 step [Abstract, col 2 line 33-65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and inserted the molding material in a single step, as suggested by Hujik, as this method had proven successful at forming a footwear sole.
324 does not disclose a planar bottom plate that forms part of the cavity that forms the footwear. 
Hujik teaches method of making footwear through injection molding [Abstract], wherein the bottom plate (27) opposite the cavity (33) formed by a top mold is entirely planar [Col 2 line 19-31, Abstract Fig 4, 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and used a plate opposite the cavity that is entirely planar, as suggested by Hujik, as this configuration had proven effective at molding footwear.
324 does not explicitly state that the top plate is operably connected the bottom plate via a hinge.
Hujik teaches method of making footwear through injection molding [Abstract], wherein the bottom plate (27) is connected to a top plate though a hinge [col 2 line 24-27, col 3 line 9-15, claim 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and made the plates be connected by a hinge, as suggested by Hujik, as this configuration had proven effective at molding footwear and connecting the mold.
324 demonstrates that the mold insert can be inserted into either the top plate of the bottom plate [Fig 6, 7]. 324 does not explicitly state that the single mold insert defines the cavities of 2 disconnected cavities.
Calvano teaches a method of footwear molding wherein the mold insert forms the cavity of multiple recesses such that both right and left footwear pieces can be produced simultaneously [0020, 0023, 0030, Fig 2, Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and had 
As the primary reference demonstrated success with using an insert in both the top and the bottom plate and Calvano demonstrated that the molding can be accomplished with only a single insert, one of ordinary skill in the art would have presumed success at using only a single insert in either one of the top plate or bottom plate. Furthermore, depending on the orientation of the user (ie flipping the molding apparatus upside down) Calvano discloses using the mold insert in only the top plate. 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 324 in view of 804, Hujik (US 4440377), Calvano (US 2007/0193068), as applied to claim 20 previously, in view of CN 1850 396 (396).
Claim 21. 324 in view of 804 render the invention obvious as set forth above including performing a scan of an object that may be a body part, and appears to imply by the CAD process description in conjunction with the 3D manufacturing of the object or mold insert: creating a virtual design of a mold insert based on the results of the scan performed (by creation of the CAD file based on the scan), then based on the results of the scan performed, saving the virtual design in a data file, and wherein the fabricating uses the data file for creating the mold insert (3D mold removable insert is created by SLS based on CAD file data from scan) as set forth above, where the examiner considers that it is assumed that the data is saved to a file such as .STL for example, so that the output data file of the desired virtual tool insert part can be used to program or control/guide the generation of the tool insert part, as is deemed well known in the art.
Although 324 in view of 804 appear to imply the instant limitations, it is not clear that 324 in view of 804 teach or render obvious specifically further comprising creating a virtual design of a mold insert configured to mold the wearable article based on the results of the scan performed; further comprising saving the virtual design in a data file; and wherein the fabricating uses the data file for creating the mold insert. However, 396 teaches forming mold inserts with a conforming (cooling, use) channel for at least injection molding via laser sintering in order to form said inserts quickly and accurately [Abs], saving time, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 324 in view of 804 with 396 and to form/fabricate the insert for making/molding the article using laser sintering in order to form said inserts quickly and accurately with respect to the desired object/article, saving time and money, and to do so by creating a virtual design of a removable mold insert configured to mold the wearable article based on the results of the scan performed; further comprising saving the virtual design in a data file; and wherein the fabricating uses the data file for creating the mold insert, where 396’s process includes optically obtaining the contour of the desired object surface, CAD software is used to design the desired measured or scanned surface shape/contour, with the graphic output saved into stl format through 3D modeling software (like Pro-E), the stl file is input into the computer of the SLS laser sintering system, and an object is formed by SLS (selective laser sintering), where doing such allows forming said inserts quickly and accurately which is also saving time, money and improving quality.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 324 in view of 804, Calvano (US 2007/0193068) and Hujik (US 4440377) as applied to claim 2 previously, in view of Frul (US 2002/0162940) note this is an alternative rejection of claim 23.
As to claims 23, the combination of 324 and 804 teach creating the mold insert by rapid prototyping as explained above, but do not explicitly state including heating elements into the mold insert during fabrication.
Frul teaches a method of constructing a mold/mold insert through 3D printing [0011, 0037] wherein a heating element is incorporated therein in order to allow for precise control of the temperature of mold/insert [0025-0028, 0033, 0034, 0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 804 and included a heating element embedded into the mold insert during .  
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 324 in view of 804, Calvano (US 2007/0193068) and Hujik (US 4440377) as applied to claim 2 previously, in view of Mazumder (US 6410105).
As to claims 24, the combination of 324 and 804 teach creating the mold insert by rapid prototyping as explained above, but do not explicitly state including thermisters into the mold insert during fabrication.
Mazumder teaches a method for creating a an insert phrased as die or mold via rapid prototyping [Abstract, col 3 line 15-45, col 2 line 7-18, 45-58]. The mold/die has thermistors incorporated during the 3D printing of the mold/die in order to allow for precise temperature control/measurement of the mold [col 5 line 63-col 6 line 26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 324 and inserted thermistors into the mold insert while fabricating, as suggested by Mazumder, in order to allow for proper temperature control/measurement.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742